DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s reply of 5 January 2022 (hereafter the “1/5 Reply”) has been entered, and Claim 77 has been canceled.  
Claims 55, 56, 61, 62, 65, 72-73, 78-81, 83-84 and 86 remain pending.

Claim Rejections - 35 USC § 112 – Withdrawn 
In light of amendment to the claim, the previous rejection of Claim 79 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of its cancellation, the previous rejection of Claim 77 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. and Hindson et al. and Shoemaker et al. and further in view of Nolan has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 55, 56, 61, 62 65, 80, 81, 83, 84 and 86, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. (US 2013/0274117 A1, which was previously cited as “Church et al. ‘117”) in view of Hindson et al. (US 2011/0159499 A1; published 30 June 2011, effectively filed at least as of 25 November 2010; as cited in IDS filed 15 April 2021).  
This rejection has been previously presented.
As an initial matter, it is noted that both documents relate to the performance of reverse transcription PCR (see e.g. pg 7, ¶0057 of Church et al. and pg 10, ¶0096 and pg 19, ¶0166 of Hindson et al.) in droplets as a common field of endeavor.  
Also, it is noted that independent Claim 55 recites the term “universal priming site”, which is not expressly defined in the instant application as filed.  However, the instant specification describes a “construct that also includes a universal priming site (for subsequent amplification, capture, or sequencing)” (emphasis added; see pg 18, ¶0246 of instant application published as US 0289670 A1; and pg 47, last ¶ in substitute specification filed 27 June 2016).  Thus the broadest reasonable interpretation of the term includes a site for “amplification” or “capture” or “sequencing” or a combination of any two or more of the three. 
Moreover, it is noted that each of Claims 55 and 80 presents four steps of  i) “forming”; ii) “hybridizing”; iii) “releasing”; and iv) “amplifying” that correspond to the four steps in independent Claim 55.  Additionally, the recitation of “a sequence specific region” in the step of “forming” in Claim 80 corresponds to the recitation of “a poly(dT) sequence” in the same step of Claim 55.  
Additionally, each of Claims 55 and 80 has been amended to recite “a tandem barcode comprising a first barcode sequence combined with a second barcode sequence” (underlining st full ¶:

    PNG
    media_image1.png
    364
    860
    media_image1.png
    Greyscale

An artisan having ordinary skill in the art would recognize the above as including the characteristic of a barcode of 15 nucleotides as being a “tandem barcode” composed of a first barcode of 5 nucleotides and a second barcode of 10 nucleotides, in addition to combinations of first and second barcodes of 6 and 9 nucleotides, 7 and 8 nucleotides, 8 and 7 nucleotides, 9 and 6 nucleotides, as well as 10 and 5 nucleotides as non-limiting examples.  This is consistent with the common understanding of “tandem” as meaning things or parts arranged one behind the other (from www.merriam-webster.com).  
Possible additional support for the amendment includes pg 8-9, bridging ¶:

    PNG
    media_image2.png
    142
    841
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    216
    844
    media_image3.png
    Greyscale

But the instant claims do not recite terms such as “unique” or “functional” in connection with a “barcode”, and so the above does not appear to provide limitations for interpreting the term “tandem barcode”.  
Additional possible additional support for the amendment includes droplets that can be “combined with another barcoding oligonucleotide set (M-members) to form a ‘tandem’ barcoded library” (pg 45, 2nd full ¶), and “[b]y combining complimentary sticky-ends from two barcode sets, the four oligonucleotide types present in the final combined droplet will specifically hybridize to create a sticky-ended tandem barcode (e.g., droplet I or 2 in Figure 5A-B)” (pgs 45-46, bridging ¶), and “[t]he panel on the right of Figures 6A-B shows [ ] a tandem barcoded droplet library formed by combination of a primary barcode and a secondary barcode in the middle” (pg 46, 2nd full ¶).  But amended claims 55 and 80 do not require the features of combining droplets with “another barcoding oligonucleotide set” nor the features illustrated in Figures 5 or 6.  Thus the broadest reasonable interpretation of the claimed methods with “tandem barcodes” does not require such features in all embodiments.  
Regarding Claim 55, Church et al. teach a method for barcoding RNA from a single cell (see e.g. ¶0008), the method comprising:
forming a plurality of aqueous droplets in oil, each droplet comprising a plurality of different RNA molecules from a single cell, and a plurality of nucleic acid constructs not 
hybridizing at least one nucleic acid construct to at least one RNA molecule in at least one of the droplets to form a hybridized nucleic acid construct that is not attached to a microbead (e.g. annealing of the barcode primer to a nucleic acid of interest upon cell lysis; e.g. ¶0029; e.g. the annealing primer anneals to the target nucleic acids in each cell, analogous to the bead-based approach; e.g. ¶0102; e.g. capture of all, substantially all or targeted RNA transcripts; e.g. ¶0010); 
extending the at least one hybridized nucleic acid construct that is not attached to the microbead to form an extension product that is not attached to a microbead (e.g. reverse transcription is performed to append a barcode to the cell RNA target sequences; e.g. ¶0029); and
amplifying the extension product using the universal priming site (see e.g. PCR amplification follows cDNA synthesis; e.g. ¶0030).
Regarding Claims 56 and 81, Church et al. teach their method where the barcode is the same for all the nucleic acid constructs in the same aqueous droplet in oil (e.g. ¶¶0008 and 
Regarding Claims 61 and 83, Church et al. teach their method further comprising releasing the at least one extended nucleic acid construct from the at least one aqueous droplet in oil (e.g. barcoded DNA is “recovered and processed”; see ¶0030, which implicitly teaches release from the partition).
Regarding Claims 62 and 84, Church et al. teach their method wherein the method further comprises sequencing an amplified product (see e.g. high throughput sequencing such as with the lllumina platform at ¶¶0030 as well as 0009 and 0058).
Regarding Claim 65, Church et al. teach their method wherein the forming step further comprises merging aqueous droplets each comprising a plurality of the RNA molecules with aqueous droplets each comprising a plurality of the nucleic acid constructs (e.g. each barcode emulsion can be fused with one cell in emulsion; e.g. ¶0018).
Regarding Claim 78, Church et al. teach their method wherein the at least one extended nucleic acid construct is at least one barcoded cDNA sequence (e.g. reverse transcription, which produces cDNA, appends a barcode to the cell RNA target; e.g. ¶0029).
Although Church et al. teach all of the limitations of Claims 55, 56, 61, 62 and 65, they are not exemplified as a single embodiment (i.e., the entire process of single cell analysis is not exemplified using a non-bead-based barcoded oligonucleotide amplification method).  
Additionally, Church et al. teach that the barcoded oligonucleotides produced using the non-bead-based RCA method can be used as described in the bead-based approach of single cell analysis (see e.g. ¶0102).  More specifically, they teach 
“[l]iposomes containing bar-coded oligonucleotides were then fused to cells, allowing the annealing primer to anneal to the target nucleic acid of interest in each cell, as described in the bead-based approach” (emphasis added).
Stated differently, and following introduction of the (non-bead bound) barcode oligonucleotides into a single cell emulsion (which corresponds to the step of “forming” in Claim 55), at least the step of “allowing the annealing primer to anneal to the target nucleic acid of interest” (which corresponds to the step of “hybridizing” in Claim 55) occurs “as described in the bead based approach”.  
However, Church et al. do not expressly teach using the hybridized (non-bead bound) barcode oligonucleotides to perform subsequent steps (such as the “extending” and “amplifying” described above) as performed with bead bound oligonucleotides.  
Hindson et al. teach performing a reverse transcription PCR reaction in aqueous droplets in oil (see e.g. pg 19, ¶0166) and “performing a PCR reaction without solid-state beads” (see e.g. pg 19, ¶0167).  They further teach with respect to RNA from a cell, using droplets that “do 
Regarding Claims 55, 56, 61, 62 and 65, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the bead-based single cell barcoding method of Church et al. by using the barcode construct library of oligonucleotides produced via rolling circle amplification (which is not bead based) for hybridization to target mRNAs (as taught by Church et al.) followed by extending the hybridized oligonucleotides via reverse transcription followed by amplification, as taught by Church et al. (with respect to bead bound oligonucleotides) and as taught by Hindson et al. using bead-free droplets, with a reasonable expectation of successfully performing the method of Church et al. in the absence of bead bound oligonucleotides, without any surprising or unexpected results.  
Rationales for the above modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (bead-free reaction of Hindson et al.) for another (bead containing reaction of Church et al.) to obtain predictable results; and simple use of an equivalence recognized in the art between processes for same purpose as each other.  
As for independent Claim 80 and dependent Claims 81, 83, 84 and 86, the teachings of Church et al. regarding Claim 55 as described above, along with the similarities between it and Claim 80, are re-emphasized.  
Additionally regarding Claim 80, and the recitation of “a sequence specific region” therein, Church et al. teach the use of “an annealing primer region, which has a sequence 
“annealing primers targeting different nucleic acids of interest have particular use in immune cell applications. In one embodiment, specific sets of targeting oligonucleotides complementary to the heavy and light chains of the B cell antibody coding gene or its RNA are used to capture the pairing of each unique single cells heavy and light chains that define each specific antibody. In another embodiment, sequences encoding T cell receptor components may be targeted” (emphasis added; see pg 4, ¶0033).
And they further teach “annealing primers are selected for analyzing small nucleotide polymorphisms (SNPs), and for long range haplotyping” (see pg 4, ¶0034).  
These teachings regarding the annealing of primers to specific sequences of a target polynucleotide sequence (including specific RNA sequences of a heavy or light chain of a B cell antibody) correspond to a nucleic acid construct with “a sequence specific region” as recited in Claim 80.  
Regarding Claim 86, Church et al. teach their method wherein each aqueous droplet is an aqueous droplet surrounded by oil which is an immiscible fluid (e.g. ¶0027 and Figure 2B) and wherein the forming step further comprises merging aqueous droplets each comprising a plurality of the RNA molecules with aqueous droplets each comprising a plurality of the nucleic acid constructs (e.g. ¶¶0015 and 0027; and Figure 2A).
Regarding Claims 80, 81, 83, 84 and 86, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the bead-based single cell barcoding method of Church et al. by using an annealing primer that hybridizes to a specific using bead-free droplets, with a reasonable expectation of successfully performing the method of Church et al. in the absence of bead bound oligonucleotides, without any surprising or unexpected results.  
Rationales for the above modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (bead-free reaction of Hindson et al.) for another (bead containing reaction of Church et al.) to obtain predictable results; and simple use of an equivalence recognized in the art between processes for same purpose as each other.  

Claims 72, 73 and 78-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. and Hindson et al. (both as cited above) as applied to Claims 55, 56, 61, 62, 65, 80, 81, 83, 84 and 86, and further in view of Shoemaker et al. (US 2012/0171667 A1; published 5 July 2012, effectively filed at least as of 14 June 2007; as cited in IDS filed 15 April 2021).  
This rejection has been previously presented.
As an initial matter, it is noted that all three documents relate to the performance of reverse transcription PCR in relation to droplets as a common field of endeavor.  
Also, it is noted that independent Claim 72 recites the term “universal priming site”, which is interpreted as explained above with respect to Claim 55. 
And the amendment to Claim 72 to recite “a tandem barcode sequence [ ], wherein the tandem barcode sequence comprises a first barcode sequence combined with a second barcode sequence” (underlining in the original) is interpreted as explained in the rejection above.  
Moreover, it is noted that both Claim 55 and Claim 72 present four steps of  i) “forming”; ii) “hybridizing”; iii) “releasing”; and iv) “amplifying” that correspond to the four steps in independent Claim 55.  Additionally, the recitation of “a random hexamer” in the step of “forming” in Claim 72 corresponds to the recitation of “a poly(dT) sequence” in the same step of Claim 55.  
The teachings of Church et al. and Hindson et al. have been explained above.  
More specifically, the teachings of Church et al. regarding different barcodes (see discussion with respect to Claim 55 in the above rejection) also apply to Claim 73.  
Regarding Claim 78, Church et al. teach their method wherein the at least one extended nucleic acid construct is at least one barcoded cDNA sequence (e.g. reverse transcription, which produces cDNA, appends a barcode to the cell RNA target; e.g. ¶0029).
Regarding Claim 79
Church et al. and Hindson et al. do not teach use of a random hexamer to anneal a primer to an RNA target.  
Shoemaker et al. teach reverse transcription to obtain first strand cDNAs using random hexamers (see pg 30, ¶0324).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the bead-based single cell barcoding method of Church et al. and Hindson et al. (as explained above) to use an annealing primer that hybridizes by use of a random hexamer (as taught by Shoemaker et al.) with a reasonable expectation of successfully expanding the method beyond the use of poly(dT) and specific sequences to produce additional cDNA strands, without surprising or unexpected results.  
Rationales for the above modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (annealing with random hexamers of Shoemaker et al.) for another (annealing primers of Church et al.) to obtain predictable results; and simple use of an equivalence recognized in the art between sequences used to anneal primers for same purpose (of producing first cDNA strands) as each other.  

Response to Arguments
Applicant's arguments on pages 6-10 of the 1/5 Reply have been fully considered with the totality of evidence on the record as they pertain to the above rejections.  They are not persuasive. 
Applicant first argues that “the report of Church '117 requires barcoded oligonucleotides that are attached to a bead or other structural support” (emphasis in the nd full ¶), which is not persuasive because it ignores the evidence of record, including the teachings of Church et al. of a non-bead-based method for producing a plurality of uniquely barcoded oligonucleotide constructs for single cell analysis, which is rolling circle amplification (RCA) as explained in the first statement of rejection above.  Additionally, and as explained above, Church et al. teach barcoded oligonucleotides produced with the non-bead-based RCA method can be used as described in the bead-based approach of single cell analysis (see e.g. ¶0102 of Church et al.).  Moreover, and contradicting this Applicant assertion, Applicant later acknowledges that “Church '117 has one ‘rolling circle amplification’ embodiment that creates barcode oligos not linked to beads” (see pg 8, 1st full ¶).  Thus Applicant’s argument that Church et al. do not teach elements of the instantly rejected claims is unpersuasive.  
Applicant next argues that 
“Church '117 does not teach or suggest the recited tandem barcoded constructs with universal primers. The Office acknowledges, at page 15 of the Office Action, that Church '117 does not teach combining barcodes. Church '117 only reports degenerate barcodes without any disclosure of combining barcodes to achieve higher multiplex capabilities” (emphasis added; see pg 7, 2nd full ¶).
This is not persuasive because the argument appears to be based upon the limitation of canceled Claim 77 (i.e. “wherein each nucleic acid construct is generated from ligation of a first barcode sequence with a second barcode sequence”), while the claimed methods do not have such a requirement.  Stated differently, the rejected claims do not require every embodiment of the claimed method to include that canceled limitation.  Thus the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that “the only use of a universal sequence in Church '117 is in FIG. 6A” (see pg 7, last full ¶), which is not persuasive because it ignores the evidence of record (as described above), including the teachings of Church et al. of a “Sequencing primer” in Figure 5A and on pg 2, ¶0018, describing insertion of an RCA (rolling circle amplification) product into a liposome or emulsion.  Related to this, and on pg 8 of the Reply, Applicant further argues as follows:

    PNG
    media_image4.png
    295
    855
    media_image4.png
    Greyscale

This is not persuasive because, as explained in the first statement of rejection above, the interpretation of “universal priming site” is consistent with the express description in the instant specification on page 47.  And so contrary to Applicant’s assertion, no “official notice” has been taken with respect to the current record. 
Moreover, the express description in the instant specification is consistent with the understanding of other artisans in the art.  For example, Braun et al. (US 2003/0180748 A1) teaches a “5' biotinylated universal primer [that is] hybridized and acted as a reverse primer thereby introducing a 3' biotin capture moiety into the molecule” (see e.g. ¶¶0328, 0344 and 
Furthermore, and with respect to Applicant’s additional assertion that “as a person of ordinary skill in the art would understand, universal priming sites are used for initiation of a polymerase extension reaction using a common primer or set of primers for a particular universal priming site - not merely a site where a nucleic acid can be captured” (emphasis added; see pg 8, 4th full ¶), this assertion contradicts the instant specification’s express description of “a universal priming site (for subsequent amplification, capture, or sequencing)”.
Additionally, Applicant argues that 
“Church '117 does not have the insight embodied in the present independent claims: that hybrid capture, tandem barcoding, and reverse transcription may be 'uncoupled' from downstream amplification and sequencing steps by introducing a universal primer binding site at those first, upstream barcoding steps [ ] Using the claimed methods, one may attach cell-specific barcodes to RNA transcripts and release those and even pool them, for amplification and sequencing in a bulk phase with a common set of universal amplification primers” (see pgs 7-8, bridging ¶), 
which argument relies upon features that are not recited in the rejected claims and so are based upon impermissible reading of limitations from the specification into the claims.  More specifically, independent Claims 55, 72, and 80 do not recite or indicate any ‘uncoupling’ or 
Applicant further pursues this argument by asserting that the teachings of Church et al. “could not uncouple hybrid capture from amplification or allow bulk phase amplification of pooled extension products, i.e., pooled barcoded cDNAs-a benefit only provided by the independent claims as amended and presented here” (emphasis added; see pg 8, 5th full ¶), which is not persuasive because it is based on the same features that are not recited in the rejected claims as addressed above.  
Further on pages 8-9 of the Reply, Applicant argues that Hindson et al. and Shoemaker et al. do not cure the alleged omissions of Church et al.  This is not persuasive because the allegations of omissions are not persuasive for the reasons explained above. 
On pages 9-10 of the Reply, Applicant argues that Nolan et al is not a proper reference, which is not relevant because the remaining rejections do not rely upon Nolan et al.  
In light of the foregoing, the arguments are not persuasive, and the rejections are maintained for the reasons of record.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635